Citation Nr: 1641046	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-11 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for a left ankle disability, rated as noncompensable prior to October 17, 2011 and 10 percent disabling thereafter.

2.  Entitlement to a higher initial rating for sinusitis, rated 10 percent disabling.

3.  Entitlement to a higher initial rating for mood disorder, not otherwise specified (NOS), rated as 30 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The August 2011 rating decision granted service connection for sinusitis with an initial 10 percent rating and a left ankle disability with an initial noncompensable rating, both effective June 16, 2008.  A March 2012 rating decision increased the rating assigned for the left ankle disability to 10 percent, effective October 17, 2011.  An October 2013 rating decision granted an earlier effective date of July 2, 2007 for service connection for both disabilities on the basis of clear and unmistakable error, but maintained the staged initial rating assigned for the left ankle disability.

The March 2014 rating decision granted service connection for mood disorder, NOS, with an initial 30 percent rating, but denied entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2016 informal hearing presentation, the Veteran's representative indicated the functional impairment resulting from the Veteran's service-connected sinusitis and left ankle disability has increased in severity since his most recent VA examinations for the disabilities in September 2012.  In a September 2016 informal hearing presentation, the Veteran's representative reported the Veteran's service-connected mood disorder, NOS, has also increased in severity since his most recent VA psychiatric examination in May 2013.  Therefore, new VA examinations are necessary to make an informed decision regarding the appeals of the initial ratings assigned for the disabilities.  See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination).

Additionally, limited treatment records have been associated with the Veteran's claims file since approximately 2013, even though he has reported receiving continuous treatment for the disabilities that are the subject of this appeal.  VA's duty to assist requires reasonable efforts to ensure all available treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The issue of entitlement to TDIU is inextricably intertwined with the appeal of the ratings assigned for the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Schedule the Veteran for new VA examinations to assess the current severity of his service-connected sinusitis; mood disorder, NOS;and left ankle disability.  

The selected examiners must describe the occupational impairment caused by the service-connected disabilities.

For the left ankle disability, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so."

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

